DETAILED ACTION
	This Office action is for the examination of reissue application 16/932,663 filed on July 17, 2020 of U.S. Patent No. 10,289,560, responsive to the submission of a new reissue declaration on February 9, 2021 in response to the Final Office rejection mailed on January 12, 2022.  
	Claims 1-16 and 52-64, are pending in this reissue application.  The new declaration overcomes the rejection based on a defective reissue declaration.   Accordingly, the last remaining rejection is withdrawn.	

Allowable Subject Matter
	Claims 1-16 and 52-are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 are allowed because the prior art of record does not teach the claimed controller with physical and logical structures disclosed in Figures 2-4 and described at c3:6-c4:16 to perform the recited functions. 
Claims 52-64 are allowed because when considered in combination with other limitations of the claims, prior art of record does not teach 
“showing, to the host, a physical function of the single storage device, 
showing, to the host, first virtual functions of the single storage device, 
showing, to the host, second virtual functions of the single storage device, the first virtual function being based on a physical function of each of the plurality of storage devices, the second virtual functions being based on a virtual function of each of the plurality of storage devices.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992